NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

PETER SZANTO,                                   No. 15-15181

                Plaintiff-Appellant,            D.C. No. 3:11-cv-00394-RCJ-VPC

 v.
                                                MEMORANDUM*
MARINA MARKET PLACE 2, LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Peter Szanto appeals pro se from the district court’s judgment dismissing his

diversity action alleging state law claims related to a family trust. We have

jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a district

court’s order dismissing an action under its inherent authority. Chambers v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
NASCO, Inc., 501 U.S. 32, 55 (1991). We affirm.

       The district court did not abuse its discretion by dismissing Szanto’s action

after finding that Szanto failed to effect timely service on defendants and that he

misrepresented facts to the court on two separate occasions indicating otherwise.

See id. at 44.

       We reject as unsupported by the record Szanto’s contentions concerning bias

of the district judge.

       We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       All pending motions are denied.

       AFFIRMED.




                                          2                                    15-15181